--------------------------------------------------------------------------------

Exhibit 10.16

House Rental Agreement

The leaser (Party A): Ding Jie
Address for Service: No. 2009, Xiongying Building, Futian District, Shenzhen
Postal Code: Phone: 13798315819
Entrusted Agent:
Address for Service:
Postal Code: Phone:


The Lessee (Party B): Chen Debin
Address for Service: No.1, Kefa Road, Nanshan District Tech Park, Shenzhen,
Guangdong Province
Postal Code: Phone: 13603077047
Business License or ID No.: 320831197103123818
Entrusted Agent:
Address for Service:
Postal Code: Phone:


The Agreement is signed by and between Party A and Party B through consultation
in accordance with the Contract Law of P.R.C, the Law of the People’s Republic
of China on Administration of the Urban Real Estate, the Regulations of Shenzhen
Special Economic Zone on Lease of Houses and the rules for implementation.

Article 1 Party A hereby rents the house (apartment) numbered ________ at the
address of No. 08, 14th Floor, Block A, Building 1, Xiandai Business Mansion at
the cross of Jintian Road and Fuhua Road, Futian District, Shenzhen Municipality
(hereinafter referred to as “the apartment”) to Party B for use. Total floor
area of the apartment is 222.8 m2, and the number of floors of the building is
33.

The Owner/Proprietor of the apartment: Zhou Xigen.

Name and number of the real estate ownership certificate or other valid
certificates for proof the ownership (or use right): Shen (Fu) Wang Yu Mai Zi
[2007] No.4340.

Article 2 Unit rent of the apartment is calculated based on the rate of RMB
______(In word: ________RMB ) per square meter of the floor space. The total
monthly rent is RMB 22,000 (in word: say RMB twenty-two thousand only).

Article 3 Party B shall make the initial payment of RMB 22,000 (in word: say RMB
twenty-two thousand only) before September 1, 2009.

1

--------------------------------------------------------------------------------

Article 4 Party B shall pay rent to Party A:

X   Before the 10th day of each month; [  ] Before the ____day of the ____month
of a quarter; [  ] Before the ____day of the ____month of a half year; [  ]
Before the ____day of the ____month of a year;

And Party A shall issue a tax invoice to Party B when receiving the rent. (Both
parties shall select one of the above four options and mark with a “X”.) Article
5 The term of lease is from September 1, 2009 to August 31, 2010.

Term agreed in the previous article shall not exceed the approved term of land
use, and the excess part (if applicable) shall be invalid. In case of any losses
caused thereby, the agreement reached between both parties shall apply, or Party
A shall be responsible if there is no such an agreement.

Article 6 The apartment is used as/for: office as agreed herein.

If planning to use the apartment for any other purposes, Party B shall obtain
written permission of Party A, apply to competent house administrative
departments for changes in the use according to relevant laws and regulations,
and is not allowed to use the apartment for any other purposes other than as
approved.

Article 7 Party A shall hand over the apartment to Party B before September 1,
2009 and handle relevant hand-over formalities.

In case Party A fails to hand over the apartment as specified in the previous
article, Party B shall have the right to extend the valid term of the Agreement
accordingly, and both parties shall sign in writing for confirmation and report
to the agreement registration authority for recording.

Article 8 At the time of hand-over, both parties shall check and confirm on the
status of the apartment, ancillary facilities and properties, and list clearly
in the attached page.

Article 9 At the time of hand-over, Party A can collect a guarantee equal to the
rent for____months, namely RMB 55,000 (in word: say RMB fifty-five thousand
only).

Party A shall issue a receipt to Party B for collection of the guarantee. Party
A shall return the guarantee to Party B under the following conditions:

1.

The term of lease expires, and all fixed decorations, air-conditioners,
fire-fighting devices and others in the apartment are maintained under good
conditions.

    2.

Party B has paid off relevant expenses and fees and sent a written notice on
reletting to Party A one month in advance.

2

--------------------------------------------------------------------------------


3.

No management fees, air-conditioner charges, utilities, maintenance costs and
any other expenses payable are in arrears, and no payment of rent is delayed
during the term of lease.

[   ] Only one of the above-listed conditions is required.

X All conditions hereinabove must be satisfied.

(Both parties shall jointly select one of the two options and mark with a “X”.)

Party A will not return the guarantee in case of any one of the following
circumstances:

1. The term of leases is not expired, and fixed decorations, air-conditioners,
firefighting devices or others in the apartment are damaged.

2. Party B fails to pay off relevant expenses and fees and send a written notice
on reletting to Party A one month in advance.

3. Any management fees, air-conditioner charges, utilities, maintenance costs
and any other expenses payable are in arrears, or there is overdue rent during
the term of lease.

Article 10 During the term of lease, Party A shall be responsible for land use
fee, taxes, house rental management fee and the ________ expense related to the
rental, and Party B for timely payment of utilities, sanitation service fees,
property (building) management fee, charges on air-conditioners, parking lot,
telephone and network as well as other expenses related to use of the apartment.

Article 11 Party A shall ensure the apartment and ancillary facilities to
realize the purposes for the rental and its safety in compliance with relevant
laws, regulations or rules.

If Party B suffers or is subject to personal injuries or property damages in the
apartment due to intentional acts or negligence of Party A, Party B shall have
the right to claim against Party A for compensation.

Article 12 Party B shall use the apartment and ancillary facilities reasonably
and is not allowed to utilize the apartment for engagement in any illegal acts
or behaviors; party A shall not disturb or interfere in normal and reasonable
use of the apartment by Party B.

Article 13 In case of damages or failures in the apartment or ancillary
facilities not caused by Party B during use, and safe and normal use of the
apartment is affected as a result, Party B shall timely notify Party A and take
all possible measures to prevent further expansion of the defects or failures,
and Party A shall repair or entrust Party B for repair within five days after
receiving the notice. If Party B is not possible or inconvenient to notify Party
A or Party A fails to perform the obligation of repair within the specified
period hereinabove, Party B can repair on behalf of Party A after applying to
the agreement registration authority for recording.

If the apartment or ancillary facilities must be repaired immediately for
emergencies, Party B shall repair on behalf of Party A in advance and notify
relevant conditions to Party A on a timely basis.

3

--------------------------------------------------------------------------------

All maintenance costs occurred under the two circumstances hereinabove
(including reasonable expenses on repair on behalf of Party A and for prevention
of further expansion of defects or failures) shall be born by Party A. If Party
B fails to notify Party A or take any effective measures as specified in the
above two clauses, and damages are expanded as a result, Party B shall be
responsible for this (expanded) part of maintenance costs at its own account.

Article 14 In case of damages or failures in the apartment or ancillary
facilities that may affect safe use of the apartment due to improper or
unreasonable use of Party B, Party B shall notify Party A on a timely basis and
be responsible for repair or compensation. If Party B refuses to repair or
compensate, Party A can repair on behalf of Party B after applying to the
registration authority for recording, and relevant costs shall be born by Party
B.

Article 15 In case of reconstruction, extension or decoration of the apartment
by Party A or Party B during the valid term of the Agreement, both parties shall
sign a supplementary written agreement.

In case of circumstances in the previous clause, both parties shall apply to
relevant departments for approval as required and are not allowed to proceed
before the approval is obtained.

Article 16

× During the term of lease, Party B can sublet all of or part of the apartment
to other third parties and handle registration formalities in the house rental
administrative department, but the term of subletting shall not exceed the term
specified in this Agreement.

× Party B is not allowed to sublet all of or part of the apartment to any other
third parties. With written permission of Party A, however, Party B can submit
the written certificate of approval to the house rental administrative
department for handling of registration formalities, but the term of subletting
cannot exceed the term of lease agreed herein.

X During the term of lease, Party B is not allowed to sublet all of or part of
the apartment to any other third parties.

(Both parties shall jointly select one of the three options and mark with a
“X”.)

Article 17 If planning to transfer all of or part of ownership of the apartment
during the valid term of the Agreement, Party A shall send a written notice to
Party B one month before the transfer, and Party B enjoys the right of
pre-emption on an equal footing.

If the apartment is transferred to a third party, Party A is liable to notify
the assignee to continue to perform the Agreement when the transfer contract is
signed.

4

--------------------------------------------------------------------------------

Article 18 During the valid term of the Agreement, termination or modification
of the Agreement is allowed in case of any one of the following circumstances:
(1) Force majeures that make it impossible to perform the Agreement; (2)
Requisition, acquisition, resumption or removal of the apartment by government;
(3) Consensus is reached between both parties through consultation.

Article 19 In case of any one of the following circumstances, Party A can:

[   ] Claim against Party B for damages;     X  Refuse to return the guarantee;
    [   ] Require Party B to pay a penalty of RMB (in word: say RMB only) for
losses caused thereby.

(Both parties shall jointly select one of the three options and mark with a
“X”.)

(1) Party B pays the rent with a delay over seven days ( months) or above;

(2) Party B fails to pay expenses up to or over RMB 5, 000 as scheduled that may
cause losses to Party A;

(3) Party B utilizes the apartment for engagement in illegal acts that may
damage public interests or interests of others;

(4) Party B changes the structure or use of the apartment without approval;

(5) Party B refuses to bear the obligation of repair or payment of maintenance
costs against stipulations in Article 14 herein, as a result, the apartment or
equipments in the apartment is (are) seriously damaged;

(6) Party B decorates the apartment without permission of Party A or approval of
competent authorities;

(7) Party B sublets the apartment to a third party without permission.

Besides investigation into the responsibility for damages or liability for
breach of Party B, Party A shall have the right to terminate the Agreement or
propose to Party B for modification of terms and conditions herein according to
actual conditions.

Article 20 In case of any one of the following circumstance, Party B can:

[   ] Claim against Party A for damages;

X Request Party A to return the guarantee in double;

[   ] Request Party A to pay a penalty of RMB___ (in word: say RMB ______only)
for damages caused thereby.

(Both parties shall jointly select one of the three options and mark with a
“X”.)

(1) Party A hands over the apartment with a delay over seven days ( months);

5

--------------------------------------------------------------------------------

(2) Party A breaches agreements in clause 1 under Article 11 herein, and Party B
is not able to realize the purposes of the rental as a result;

(3) Party A refuses to bear the obligation of repair or payment of maintenance
costs against stipulations in Article 13 herein;

(4) Party A carries out reconstruction, extension or decoration of the apartment
without permission of Party B or approval of competent authorities.

Besides investigation into the responsibility for damages or liability for
breach of Party A, Party B shall have the right to terminate the Agreement or
propose to Party A for modification of terms and conditions herein according to
actual conditions (Party B shall send a written notice and return the apartment
to Party A after obtaining compensation).

Before Party A receives the notice and Party B obtains the compensation, Party B
is not required to pay rent to Party A.

Article 21 After termination of the Agreement, Party B shall evacuate and return
the apartment to Party A within three days, ensure the apartment and ancillary
facilities under good conditions (except for normal wear), pay off
expenses/costs born by its own party and handle relevant hand-over formalities.

If Party B fails to evacuate or return the apartment as stipulated, Party A
shall have the right to take back the apartment and collect rent due in the
delayed period from Party B in double.

Article 22 If intending to continue to rent the apartment after expiry of the
agreed term of lease, Party B shall raise the requirement for reletting to Party
A one month before expiry and enjoy the priority in leasing the apartment on a
equal footing.

In case a consensus on reletting is reached, both parties shall sign on a new
agreement and handle re-registration formalities in the registration authority.

Article 23 The apartment provided by Party A shall meet standards and conditions
for safety and be free of any potential safety hazards. The construction,
fire-fighting equipments, gas and power facilities, entrance, exit and passage
of the apartment shall be in compliance with regulations or standards of
competent government departments on safety, fire proof, security, environmental
protection and sanitation. Party B shall use the apartment in strict accordance
with the regulations or standards of competent government departments on safety,
fire proof, security, environmental protection and sanitation, and ensure the
apartment free of any potential safety hazards during use. Both parties shall
abide by terms and conditions specified herein consciously. Either party
breaching the Agreement shall bear corresponding liabilities for breach as
agreed.

Article 24 Party A and Party B can reach supplementary agreements in the
attached page in case of any matters not covered herein; the attached page is an
integral part of the Agreement with equal effect after being signed and sealed
by both parties.

6

--------------------------------------------------------------------------------

In case an agreement on modification of terms and conditions herein is reached
during the term of lease, both parties shall register in the former registration
authority, and the agreement newly reached shall be equal to the Agreement in
legal effect after registration.

Article 25 In case of disputes related to performance of the Agreement, both
parties shall seek for settlement through consultation, or apply the
registration authority for mediation in case consultation fails, or:

[  ]

Apply to Shenzhen Arbitration Commission for arbitration;

   

[  ]

Apply to China International Economic and Trade Arbitration Commission Shenzhen
Branch for arbitration;

    X

File a lawsuit to the people’s court.

(Both parties shall select one of the above three options for settlement of
disputes through consultation and mark with a “X”.) Article 26 This Agreement
shall become effective after the date of signing.

Party A and Party B shall go to the competent authority for registration and
recording within ten days after the date when the Agreement is signed and
entered into effective.

Article 27 The Chinese version of the Agreement is the original.

Article 28 This Agreement is made in four duplicates, one for Party A, one for
Party B, one for the agreement registration authority and one for relevant
administrative department.

 

Party A (signature): /s/ Ding Jie________________________

Legal Representative: Ding Jie

Phone: 13798315819

Account No.:

Entrusted Agent (signature):                     August 31, 2009

Party B (signature):_/s/ Chen Debin____________________

Legal Representative: Chen Debin

Phone: 13603077047

Account No.:

Entrusted Agent (signature):                     August 31, 2009

7

--------------------------------------------------------------------------------

Registered or Recorded by (signature):

 

Agreement registration (recording) Authority (signature):             August 31,
2009

8

--------------------------------------------------------------------------------

Supplementary Agreement

Based on consensus reached between Party A and Party B through consultation, the
following modifications and supplementation are made in part of terms and
conditions in the Shenzhen municipal real estate rental agreement Shen (Fu) No.
03784771 signed by and between Ding Jie and Chen Debin on August 31, 2009
(hereinafter referred to as “the main agreement” or “the Agreement”). In case of
discrepancies between the modifications/supplementation and the main agreement,
the supplementary agreement shall apply.

1. Party A rents the apartment at No. 08, 14th Floor, Block A, Building 1,
Xiandai Business Mansion at the cross of Jintian Road and Fuhua Road, Futian
District, Shenzhen Municipality (hereinafter referred to as “the property”) to
Party B for office use, the term of lease of which is one year from September 1,
2009 to August 31, 2010. Rent of the property is (in word) RMB say twenty-two
thousand only (in figure: RMB 22,000). During the term of lease, all taxes, dues
and rental administration fees incurred by the rental shall be paid by Party A,
while property management fee, charges on air conditioners, utilities, parking
fee, and expenses on telephones and network and other expenses related shall be
born by Party B.

2. Party B shall pay rent to Party A in full on a timely basis during the term
of lease. In case of delay in payment of rent, Party B shall pay an overdue fine
of 3% of the amount delayed for a day to Party A; the rental guarantee provided
by Party B shall not be used for deduction of rent; if Party B pays the rent
with a delay up to or over 5 (five) days, Party A shall have the right to cut
off power and lock the door; in case the delay in payment of rent exceeds 7
(seven) days or the amount in arrears (charges/expenses/fees) reaches RMB five
thousand or above, and Party A suffers losses as a result, Party A shall have
the right to terminate the rental agreement unilaterally (In case of unilateral
termination, Party A will notify Party B by announcement or mail to the address
specified in the main agreement; Party B shall be deemed as having been informed
within two days after the mail is sent out or on the date of announcement. After
the notice is delivered to Party B, Party A shall have the right to take back
the apartment, cancel registration (recording) of the main agreement
unilaterally and rent the apartment to a third party.) Any losses and
consequences caused thereby shall be born by Party B.

The monthly rent during the term of lease is listed below:

Starting Time End Time Monthly Rent (RMB) September 1, 2009 August 31, 2010
22,000.00

3. As the office decoration of the property is required by Party B, Party A has
finished decoration and paid the expense in advance at one time, Party B shall
repay the expense on decoration to Party A on a monthly basis during the term of
lease. Therefore, besides the rent, Party B shall pay a monthly amount on
decoration of: RMB six thousand (in figure: RMB 6,000) additionally during the
term. The amount must be paid together with the monthly rent. If payment of the
amount is delayed for 7 (seven) days or above or the amount in arrears is up to
or over RMB 5,000, Party A shall have the right to terminate the Agreement and
deduct the amount in arrears from the rental guarantee.

9

--------------------------------------------------------------------------------

4. Within one month after the property is handed over to Party B for use,
maintenance of the property includes but is not limited to: wallpaper, carpet,
ceiling, lights and switches etc., which shall be under the responsibility of
Party A; one month after the hand-over and before expiry of the lease term,
maintenance of the property includes but is not limited to: wallpaper, carpet,
ceiling, lights and switches etc., which shall be under the responsibility of
Party B or performed by Party A at the expense of Party B. In case of fires or
violence caused by Party B during the term of lease, and the property is damaged
as a result, Party B shall be responsible for repair and maintenance at its own
account.

5. After the main agreement is terminated through consultation between both
parties or expired naturally, Party B shall remove its articles from the
property and return the property to Party A within three days after the date of
termination or expiry; if failing to remove the articles within the period
specified, Party B will be deemed as having discarded the articles not removed,
and Party A shall have the right to dispose as discarded materials at the
expense of Party B.

6. After expiry of the Agreement, Party A shall return the guarantee of rental
for two months without interest in full if Party B meets the following
conditions:

(1) The term of lease is expired and all fixed decorations, air conditioners,
fire fighting facilities, lights and switches in the property are maintained
under good conditions.

(2) Party B has notified Party A in writing on reletting of the property one
month in advance.

(3) No management fees, charges on air conditioners, utilities and maintenance
costs are in arrears, and no payment of house rent is delayed during the term of
lease.

(4) There is no breach to the Agreement and all expenses payable are paid off in
full during the term of lease.

7. Account No. of Party A for collection of monthly rent and guarantee:

Bank of deposit: China Merchants Bank (Central Business Mansion Branch)

Account name: Ding Jie

Account No.: 4682 0375 5656 5819

8. The main agreement and notices mentioned in the supplementary articles shall
be made in writing. The supplementary agreement is made in four duplicates,
which shall become effective as of the date when being signed by both parties
and shall be equal to the main agreement in legal effect. In case of any matters
not covered herein, both parties shall seek for settlement through friendly
consultation, or file a lawsuit to the People’s Court of Futian District,
Shenzhen if consultation fails.

Agent of Party A (signature): Agent of Party B (signature): /s/ Jie Ding_______
/s/ Debin Chen____      Jie Ding      Debin Chen     August 31, 2009 August 31,
2009 ID No.: 53280119791118411x ID No.: 320831197103123818

10

--------------------------------------------------------------------------------